DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed December 18, 2020, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Claim Status
Claims 19 and 22 have been cancelled.
Claims 1-18 and 20-21 are currently pending and will examined on their merits.

Claim Interpretation

The term “ strip-shaped” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Where the specification [0094] would appear to define the “strip-shaped,” as …” strip-shaped groove 14. The groove 14 is in the shape of10 a straight line, an arc line, a wavy line or the like,” would define all lines.
	For the purpose of examination “strip-shaped,” will be considered all lines.

The term “flush ” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	For the purpose of examination the term flush is defined to mean in “direct contact.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-9, 13, 14, 17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN103035863A, machine translation), and in view of Gong et al. (US20170110706A1).

	As to claim 1, Chen discloses an explosion-proof enclosure for an energy storage device [Abstract], comprising: a housing body (Battery case 18, [0016]), having a through hole (see… Figure 1, [0023]); and an explosion-proof element (Sealing ring (1), [0016]), comprising a central portion (Conductor 3, central column 11, [0016], Figure 2) and a pressure relief portion provided around the central portion, wherein the pressure relief portion is loop-shaped (Circular anti-explosion groove 14, and thin part 15 formed on annular body 131 [0016], Figure 2), the pressure relief portion is provided in the through hole (see… Figure 1) and is in sealed connection with the through hole (Peripheral part 12 sealed in the battery and the battery shell inner wall closely attached [0026], Figure 1), 

    PNG
    media_image1.png
    921
    1611
    media_image1.png
    Greyscale

(Chen, figures 1 and 2 annotated)
	
	Chen discloses an explosion proof valve in a battery but does not explicitly teach the pressure relief portion is configured to crack and split from the housing body in response to deformation of the housing body when a pressure intensity in the housing body reaches a first set value, and to detach from the housing body when the pressure intensity reaches a second set value greater than the first set value.
	In the same field of endeavor Gong disclose an explosion proof valve in  a battery [0046] and further teaches, see… the battery 100 further includes an explosion-proof valve 21 disposed on the cover plate 2… includes a snick (cut) 11 carved thereon… the snick 11 has a shape of straight line and is extended vertically to a diagonal line of the main plating surface of the shell 1, and thus the snick 11 may be easily cracked when the abnormal bulge occurs… the explosion-proof valve 21 can be broken so as to relief pressure under abnormal situations. Therefore, the explosion-proof valve 21 and the snick 11 provide a dual protection for the battery 100, and the safety performance of the battery 100 is further improved [0046].
	This dual protection provides two predetermined vales, the pressure required to crack snick 11 and the pressure required to break the explosion-proof valve 21.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the dual protection of Gong to improve battery safety.

	
	As to claim 2, Chen discloses the explosion-proof enclosure according to claim 1, wherein the housing body and the central portion are made of conductors, and the housing body and the central portion serve as two electrodes of an energy storage device respectively. (see… A battery collector, comprising a sealing ring (1), cathode cover 2 and conductor pin 3 [0016], …The whole structure of the battery shown in FIG. 1, comprising a collector shell 18, anode 24, cathode 25 and membrane sheet 19. [0023]) Where cathode cover 2 [0006,0016], is electrically connected to the conductor pin [0005] providing both a conductor and electrode of the battery cell collector and collector shell (18) serves as the other conductor and electrode.

	As to claim 3, Chen discloses the explosion-proof enclosure according to claim 1, wherein the size of the pressure relief portion (Weak part 15, [0022]) along the radial direction is defined as a width, the size along the axial direction is defined as a height (Where this is understood to be the thickness as defined by the instant specification [0072, figure 1]), wherein a ratio of the width to the height is greater than or equal to 0.5.
(see… weak part… length is 16 mm, the width is 5 mm, thickness is 0.5 mm [0030])
	Which would yield W/h = 5 mm / 0.5 mm = 10, which is greater than 0.5.

	As to claim 4, Chen discloses the explosion-proof enclosure according to claim 1, wherein the pressure relief portion is ring-shaped (Weak part 15 is an annular column [0027]), the size of the pressure relief portion along the axial direction is defined as a height, and a ratio of the diameter of an outer ring to the height of the pressure relief portion is greater than or equal to 1.
	Where the thickness (height) is 0.5 mm and the diameter is determined by the length (16 mm [0030]) as applied to an annular body (ring-shaped):
	The length encompasses the circumference of the ring shape body or 2πR, which is 2 x (~3.1416) R = 16 mm, solving for R, R would equal 2.3 mm, and the diameter (D) is 2R or 4.6 mm. Providing a ratio D/thickness(height) = 4.6 mm/ 0.5 mm = 9.2 which is greater than 1.

	As to claims 5 regarding the limitation the explosion-proof enclosure according to claim I, wherein the pressure relief portion has a rectangular loop shape, the size of the pressure relief portion along the axial direction is defined as a height, and a ratio of the length of a diagonal line to the height of the pressure relief portion is greater than or equal to 1.
	The size and shape of the pressure relief portion would be commensurate with the capacity and format (cylindrical, prismatic…) of the battery cell and as such is a design choice, and it should be noted the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

	As to claim 6, regarding the limitation the explosion-proof enclosure according to claim 1, wherein the pressure relief portion has an elliptical loop shape, the size of the pressure relief portion along the axial direction is defined as a height, and a ratio of the size of a long axis to the height of the pressure relief portion is greater than or equal to 1.
	The size and shape of the pressure relief portion would be commensurate with the capacity and format (cylindrical, prismatic…) of the battery cell and as such is a design choice, and it should be noted the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

	As to claim 7, Chen disclose the explosion-proof enclosure according to claim 1, wherein the through hole extends to form a cylindrical body (sealing ring (1)), and the pressure relief portion is located inside the cylindrical body (center column 11, thin (weak) part (15), anti-explosion groove (14), both (14) and (15) formed on annular body 131 [0016]). (see…Figure 2). Where sealing ring (1) comprises annular body 131, as shown in figure 2 providing for a cylindrical body which extends through the through-hole as sown in figure 1 above.

    PNG
    media_image2.png
    653
    968
    media_image2.png
    Greyscale

(Chen Figure 2, annotated)
	As to claim 8, Chen discloses the explosion-proof enclosure according to claim 7, wherein a portion of the cylindrical body connected to the housing body (see… central column 11, package attached to the battery shell inner wall tightly in the periphery of the battery part 12 [0029], Figure 2)  is defined as a root portion (The central 11 root, explosion-proof structure is set on the annular body 131 [0016]), and an outer chamfer is formed on the outer side of the root portion (central column 11 is provided with a central hole 111, central hole 111 lower end is provided with a chamfer structure 112 [0019], Figures 4 and 5).

    PNG
    media_image3.png
    707
    916
    media_image3.png
    Greyscale

(Chen figures 4 and 5, annotated)

	As to claim 9, Chen disclose the explosion-proof enclosure according to claim 7, wherein a portion of the cylindrical body connected to the housing body is defined as a root portion (central column 11), an inner chamfer is formed on the inner side of the root portion, and the pressure relief portion is filled in a region confined by the inner chamfer (see …figures 4 and 5 above).

	As to claim 13, Chen disclose the explosion-proof enclosure according to claim 1, wherein the size of the pressure relief portion along the radial direction is defined as a width, the size along the axial direction is defined as a height (thickness), wherein the width is 0.1mm to 5mm, and the height (thickness) is 0.2mm to 5mm. (weak part the length is 16 mm, the width is 5 mm, thickness is 0.5 mm [0030])
	It should be noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2331.02]).

As to claim 14, Chen discloses the explosion-proof enclosure according to claim 1, wherein the central portion comprises a first end surface close to the cavity and a second end surface opposite to the first end surface, wherein the first end surface and/or the second end surface extends radially to form an extension, and the extension at least partially covers the pressure relief portion. (first end surface and second end surface extend radially by forming annular body131 partially covering the pressure relief portion anti-explosion groove (140 and weak part (15) as shown in figure 2.

    PNG
    media_image4.png
    628
    958
    media_image4.png
    Greyscale

(Chen Figure 2 annotated)

	As to claim 17, Chen discloses the explosion-proof enclosure according to claim 1, wherein the pressure relief portion is made of an inorganic nonmetal material. (weak part the base material is nylon 66 [0030])

	As to claim 20, Chen discloses the explosion-proof enclosure according to claim 1, wherein the coefficient of thermal expansion of the central portion is equal to the coefficient of thermal expansion of the pressure relief portion (Both the central portion and the pressure relief portion, as part of the sealing ring (1), are made of same material therefore having the same coefficient of expansion, The sealing ring I provided by the invention can be made from nylon material, [0024]) , and the coefficient of thermal expansion of the housing body is greater than or equal to the coefficient of thermal expansion of the pressure relief portion. (Where the housing body, collector shell 18, [0023], where most of battery providers employ pre-nickel-plated steel
with high mechanical strength as the shell material for cylindrical (as evidence by Lubing, Unlocking the significant role of shell material for lithium-ion battery safety, Elsevier, August5, 2018, 3.1.1), and the coefficient of thermal expansion of the housing body (shell) of pre-nickel-plated steel  is greater than or equal to the coefficient of thermal expansion of the nylon pressure relief portion 

	As to claim 21, Chen discloses an energy storage device, comprising an energy conversion element and the explosion-proof enclosure according to claim 1. [Abstract].

Claim(s) 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN103035863A, machine translation), in view of Gong et al. (US20170110706A1), and in further view of Sode et al. (US2013/0196188A1)

	As to claim 10, Chen discloses an explosion-proof battery but does not explicitly teach a cover plate of the housing body.
	In the same field of endeavor, Sode discloses an explosion proof battery [Abstract] and further teaches wherein the housing body comprises  a cover plate located on the end portion and the through hole is provided in the cover plate (The battery case lid comprising: a substrate section (cover plate); and an explosion-proof valve formed in the substrate section (through hole) [0008])
	Further, the battery case lid according to the present invention enables protection of the periphery of an explosion-proof valve. [0032]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the cover plate of Sode to protect the periphery of an explosion-proof valve.

	
	As to claim 12, Sode discloses the explosion-proof enclosure according to claim 10, wherein the housing body forms a cavity, wherein the cover plate comprises an inner surface close to the cavity and an outer surface opposite to the inner surface, both the inner surface and the outer surface are planes; and wherein the explosion-proof element comprises a lower end surface close to the cavity and an upper end surface opposite to the lower end surface, wherein the lower end surface is flush with the inner surface, and the upper end surface is flush (adjacent) with the outer surface. (see Figure 2B).
	Further, the battery case lid (housing body) according to the present invention enables protection of the periphery of an explosion-proof valve. [0032]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the battery case lid of Sode to protect the periphery of an explosion-proof valve.


    PNG
    media_image5.png
    465
    687
    media_image5.png
    Greyscale

(Sode Figure 2B annotated)
	As to claim 15, Chen discloses the explosion-proof battery but does not explicitly teach enclosure according to claim 1, wherein the housing body has a recessed strip-shaped groove. 
	Sode discloses housing body surface (Substrate section 2 is a flat plate member [0052]) and further teaches, the surface of the housing body is recessed to form a strip-shaped groove, wherein an extension line of the groove passes through the explosion-proof element  (As shown in FIGS. 2A and 2B, the first groove 45 and the second groove 46 are ring-shaped grooves formed in the upper face of the reduced thickness section 41. The first groove 45 and the second groove 46 are concentric with the explosion-proof valve 4. [0060]). Where the groove serves as the explosion proof element, their line extensions would pass through the explosion proof element.
	Further, the battery case lid (housing body) according to the present invention enables protection of the periphery of an explosion-proof valve. [0032]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the battery case lid of Sode to protect the periphery of an explosion-proof valve.

	As to claim 16, Sode discloses the explosion-proof enclosure according to claim 15, wherein a plurality of the grooves is provided, and the plurality of grooves is radial with the center of the explosion-proof element as a center. (The first groove 45 and the second groove 46 are ring-shaped grooves formed in the upper face of the reduced thickness section 41. The first groove 45 and the second groove 46 are concentric with the explosion-proof valve 4. [0060])
	Further, the battery case lid (housing body) according to the present invention enables protection of the periphery of an explosion-proof valve. [0032]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the battery case lid of Sode to protect the periphery of an explosion-proof valve.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN103035863A, machine translation), in view of Gong et al. (US20170110706A1), and in view of Kusama 
et al. (US2011/0123845A1).

	As to claim 11, Chen discloses an explosion proof valve in  a battery but does not explicitly teach, explosion-proof enclosure according to claim 10, wherein a thickness of the cover plate is 0.1 mm to l mm.
	In the same field of endeavor Kusama discloses an explosion-proof battery [0013] and further teaches, Thickness of the top plate 13: About 0.6 to 0.7 mm [0042].
	Where this thickness provides a second deformation pressure of the battery breaking the current path for battery safety. [0053]-[0054].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the plate thickness of Kusama to improve battery safety.

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN103035863A, machine translation), in view of Gong et al. (US20170110706A1), and in further view of Uchida et al. (US2017/0141370A1).

	As to claim 18, Chem discloses an explosion-proof battery but is silent on the material of the pressure relief portion is glass or ceramic.
	In the same field of endeavor, Uchida discloses an explosion-proof battery [Abstract] and further teaches, The sealing body includes a ring having a through-hole and includes a sheet-like or film-like valve member disposed such that the valve member covers the through-hole of the ring and a safety mechanism that causes the valve member to cleave when internal pressure of the battery reaches a predetermined pressure is disposed therein [0015]… The material of the ring is preferably at least one selected from the group consisting of a metal, a ceramic, [0030].
	The present invention can provide a reliable cylindrical lithium-ion secondary battery in which the internal pressure of the battery is released at a normal pressure by using the valve member having good sealability and sufficient strength even when the cylindrical lithium-ion secondary battery is a small battery including a battery case whose outer diameter is 10 mm or less, and various components also need to be small. [0016].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the ceramic pressure relief portion of Uchida to improve reliability of the battery.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	

	
	Wan et al. (US2014/0227565A1) Explosion-proof device with center part. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BART HORNSBY
Examiner
Art Unit 1728



/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728